PER CURIAM.
We previously affirmed the summary denial of Appellant’s postconviction motion brought pursuant to Florida Rule of Criminal Procedure 3.850 but retained jurisdiction for consideration of the imposition of sanctions.
Appellant has failed to obtain relief in four previous postconviction appeals that he filed in this Court to challenge his judgment and sentence in Escambia County Circuit Court Case 1988-CF-3244. Appellant failed to obtain relief by these motions and in the instant motion on appeal. The instant appeal amounts to an untimely postconviction motion challenging a conviction rendered over twenty-five years ago. Due to Appellant’s apparent abuse of the legal process by his repeated, frivolous pro se filings attacking his judgment and sentence, this Court issued an order directing him to show cause why he should not be prohibited from future pro se filings. See State v. Spencer, 751 So.2d 47, 48 (Fla. 1999). Appellant has not shown cause for his repeated frivolous filings.
Therefore, because Appellant’s repeated attacks on his judgment and sentence have become an abuse of the legal process, we hold that he is barred from future pro se filings in this Court concerning Escambia County Circuit Court Case 1988-CF-3244. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar.
ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.